JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States, against the above named Respondent for the purpose of ascertaining the sum to be paid by the said Government as compensation in respect of the lands and premises hereinafter described, said lands being required for PUBLIC USES, AND the Registrar of Titles, for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance (No. 20-1900), to regulate the acquisition of land by the Government of the United States for PUBLIC USES Having given due and proper notice to the Respondent herein, and proceedings before said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles at the request of parties hereto, did satisfactorily adjust the acceptances and tenders of said parties, and did, on the 10th day of December, in the year 1902, A.D., report *53to this Court, which said Report is now on file, recommending the Government be declared the proprietor of said lands and premises upon payment of the sum of $50, interest and costs.
IT IS NOW THEREFORE ORDERED and ADJUDGED as follows; to wit:—
1. That the Government of the United States of America shall pay to the Respondent, Afoa, the sum of $50.00, together with interest thereon, at the rate of 8 per centum per annum from the 7th day of March, 1901 to the 10th day of December, 1902, amounting to $7.02, and shall pay costs of attorney, arbitration, Registrar’s and High Court costs, amounting to $56.00, said sums making a total of $113.03, in consideration of the release of all claims and demands of the said Respondent to said land and premises.
2. That in consideration of the payment of said sum of $113.03, as aforesaid, the Government of the United States of America be and the same is hereby declared the proprietor of ALL that piece or parcel of land situate in Fagatogo, in the United States Naval Station, Tutuila, and called or known as “TUANUU”, STARTING at the southeastern corner of land called “FAULOLOA”, the property of the said Government, acquired from Faagata, Afoa and Taesali, on the boundary line of the land agreed by the Samoan landowners of Fagatogo to be surrendered and sold to the said Government, and following said boundary line bearing 301 degrees 41 minutes, distance 88 feet, to stream and land of Taamu, called “Laloifi”; thence bearing 24 degrees, distance 5 feet, to land called “Asolelei”, property of said Government, described in deed from T. Meredith and Mrs. Annie Theresa Meredith, bearing date the 10th day of November, 1902, A.D.; thence following along boundary *54of said land “Asolelei”, bearing 169 degrees, distance 21 feet; thence bearing 322 degrees, distance 13 feet; thence bearing 350 degrees 15 minutes, distance 79 feet, to land called “Asila”, claimed by Tufue or Mrs. Morris; thence bearing 37 degrees, along the eastern boundaries of said land “Asila” and land “Fauloloa” aforesaid, to starting point.
THE REGISTRAR OF TITLES is hereby directed to issue a CERTIFICATE of TITLE to said land in favor of the said Government according to said Order and Judgment.
GIVEN under my hand and seal of the Court on this 12th day of December, 1902, A.D.